Case 3:19-cr-30093-RAL Document 119 Filed 01/21/20 Page 1 of 8 PageID #: 375




                         UNITED STATES DISTRICT COURT
                          DISTRICT OF SOUTH DAKOTA
                               CENTRAL DIVISION


  UNITED STATES OF AMERICA,               CR 19-30093-RAL

                       Plaintiff,
                                          PLEA AGREEMENT
            vs.

  ROLAND ROBERT HAWK, SR.,

                       Defendant.



      The Defendant, the Defendant's attorney, and the United States Attorney

for the District of South Dakota hereby submit the following Plea Agreement to

the United States District Court, which Agreement was reached pursuant to

discussions between the United States Attorney and the Defendant's attorney.

The Agreement is as follows:

      A.          ACKNOWLEDGMENT AND WAIVER OF RIGHTS AND UNDER-

STANDING OF MAXIMUM PENALTIES: The Defendant agrees that he has been

fully advised of his statutory and constitutional rights herein, and that he has

been informed of the charges and allegations against him and the penalty

therefor, and that he understands same. The Defendant further agrees that he

understands that by entering a plea of guilty as set forth hereafter, he will be

waiving certain statutory and constitutional rights to which he is otherwise

entitled.
Case 3:19-cr-30093-RAL Document 119 Filed 01/21/20 Page 2 of 8 PageID #: 376




      B.     PLEA AGREEMENT PROCEDURE - NO RIGHT TO WITHDRAW

PLEA IF COURT REJECTS RECOMMENDATION: The United States and the

Defendant agree that this Plea Agreement is presented to the Court pursuant to

Rule l l(c)(l)(B) of the Federal Rules of Criminal Procedure, which authorizes the

United States to agree that it will recommend, or agree not to oppose, the

Defendant's request that a          particular sentence or sentencing range is

appropriate or that a particular provision of the Sentencing Guidelines, or policy

statement, or sentencing factor, does or does not apply. Such agreements and

recommendations are not binding on the Court, and the Defendant may not

withdraw his plea of guilty if the Court rejects them .

      C.    PLEA OF GUILTY TO CHARGE: The Defendant will plead guilty to

the Superseding Indictment filed in this case, which charges Embezzlement and

Theft from an Indian Tribal Organization and Aiding and Abetting, in violation of

18 U.S.C. §§ 2 and 1163. The charge carries a maximum sentence of 5 years in

prison, a $250,000 fine, or both, and a period of supervised release of 3 years.

If the Defendant is found to have violated a condition of supervised release, he

may be incarcerated for an additional term of up to 2 years on any such

revocation. There is also a $100.00 assessment to the victims' assistance fund .

Restitution will also be ordered.

      D.    VIOLATION OF TERMS AND CONDITIONS:                   The Defendant

acknowledges and understands that if he violates the terms of this Plea

Agre ement, engages in any further criminal activity, or fails to appear for




                                         [2]
Case 3:19-cr-30093-RAL Document 119 Filed 01/21/20 Page 3 of 8 PageID #: 377




sentencing, this Plea Agreement shall become voidable at the discretion of the

United States and the Defendant will face the following consequences:

      (1)   All testimony and other information the Defendant has provided at

any time to attorneys, employees, or law enforcement officers of the United

States, to the Court, or to the federal grand jury may and will be used against

him in any prosecution or proceeding.

      (2)   The United States will be entitled to reinstate previously dismissed

charges and/or pursue additional charges against the Defendant, and to use any

information obtained directly or indirectly from him in those additional

prosecutions.

      (3)   The United States will be released from any obligations, agreements,

or restrictions imposed upon it under this Plea Agreement.

      E.    ACCEPTANCE OF RESPONSIBILITY:              The United States agrees

that based upon the information known to it at this time, the Defendant is

entitled to a two-level decrease in his offense level pursuant to U.S.S.G.

§ 3El. l(a), provided no evidence is disclosed in the presentence report which

indicates the Defendant has not demonstrated a recognition and affirmative

acceptance of personal responsibility for his criminal conduct, and further

provided he:    (1) complies with the terms of this Plea Agreement; (2) testifies

truthfully during the change of plea hearing; (3) participates truthfully with the

Probation Office in the presentence investigation; (4) does not violate any

conditions of pretrial detention or release aft er h e signs this agreement; and

(5) continues to exhibit conduct consistent with acceptance of responsibility.



                                        [3]
Case 3:19-cr-30093-RAL Document 119 Filed 01/21/20 Page 4 of 8 PageID #: 378




 Both the United States and the Defendant otherwise reserve the right to present

 evidence and make argument regarding sentencing.

       F.    TIMELY ACCEPTANCE OF RESPONSIBILITY: The United States

 agrees that the Defendant has timely notified authorities of his intention to enter

 a plea of guilty thereby permitting the United States and the Court to allocate its

 resources efficiently.   Therefore, if the offense level determined prior to the

 operation ofU.S.S.G. § 3El.l(a) is level 16 or greater and the Defendant qualifies

 for a two-level decrease under U.S.S.G. § 3El.1 (a), this provision shall be treated

 at the sentencing hearing as a motion pursuant to U.S.S.G. § 3El. l(b) to

 decrease the offense level by one additional level.

       G.    RECOMMENDATION REGARDING SENTENCE - WITHIN THE

 GUIDELINE RANGE: The Defendant and the United States understand and

 agree that the Court will determine the applicable Guideline range after reviewing

 the presentence report and considering any evidence or arguments submitted at

 the sentencing hearing. The United States, the Defendant, and the Defendant's

 attorney agree that each will recommend that the Court impose a sentence of

 imprisonment within       the   applicable     Guideline   range.   The   Defendant

 understands that any recommendation made by him or the United States is not

 binding on the Court.     The Defendant further understands that he may not

 withdraw his plea of guilty if the Court rejects any recommendation.

       The United States reserves the right to present evidence and argument as

 to what it believes the applicable Guideline range should be and to respond to

 any request for a sentence below the applicable Guideline range .           For the



                                          [41
Case 3:19-cr-30093-RAL Document 119 Filed 01/21/20 Page 5 of 8 PageID #: 379




purposes of this agreement, the "applicable Guideline range" is the range found

by the Court by reference to the Sentencing Table at U.S.S.G. § SA based on the

Defendant's total offense level and criminal history before adjustments, if any,

are made based on a downward departure, an 18 U.S.C. § 3553(e) sentencing

factor, or other variance.

      H.     SPECIAL ASSESSMENT: The Defendant agrees to remit to the U.S.

Clerk of Court, 400 S. Phillips Ave., Sioux Falls, SD 57104, no later than two

weeks prior to sentencing, a certified or cashier's check payable to the "U.S. Clerk

of Court" in the amount of $100.00, in full satisfaction of the statutory costs

pursuant to 18 U.S.C. § 3013.

      I.     RESTITUTION - AGREEMENT TO PAY:               The Defendant hereby

agrees to make restitution to the Crow Creek Sioux Tribe, an Indian Tribal

Organization, in an amount determined at the time of sentencing, pursuant to

18 U.S.C. §§ 3663 and 3663A.

      J.     MONETARY OBLIGATIONS - DEFENDANT'S ONGOING DUTY:

The Defendant agrees, if requested by the United States, to promptly return an

executed Authorization to Release Financial Records and Documents, an

executed Authorization to Release Tax Returns and Attachments, current

earnings statements, copies of his W-2s and an executed Financial Statement.

The Defendant understands that this is an ongoing duty which begins upon

execution of this plea agreement and continues until such time as payment of

any financial obligation is remitted in full.




                                         [5]
Case 3:19-cr-30093-RAL Document 119 Filed 01/21/20 Page 6 of 8 PageID #: 380




         The Defendant agrees to assist the United States in identifying, locating,

returning, and transferring assets for use in payment of any financial obligations

imposed as part of the sentence in this case. The Defendant expressly authorizes

the United States Attorney's Office to obtain credit reports on him prior to

judgment.

      The Defendant also agrees that if he is incarcerated, he will participate in

the Bureau of Prisons' Inmate Financial Responsibility Program during any

period of incarceration in order to pay any financial obligations ordered by the

Court.     The Defendant's agreement to participate in the Inmate Financial

Responsibility Program does not limit the United States' right to pursue

collection from other available sources. If there is no period of incarceration

ordered, the Defendant agrees that payment of any financial obligations ordered

by the Court shall be a condition of probation.

      K.       RESERVING THE RIGHT TO REBUT OR CLARIFY MITIGATION

INFORMATION: The United States reserves the right to rebut or clarify matters

set forth in the presentence investigation report, or raised by the Defendant in

mitigation of her sentence, with evidence and argument.

      L.       NO FURTHER PROSECUTION: The United States agrees that there

will be no further federal criminal prosecution of the Defendant in the District of

South Dakota based on the information and evidence now available to the United

States regarding the Defendant's involvement with the offense charged in the

Superseding Indictment.




                                         16]
Case 3:19-cr-30093-RAL Document 119 Filed 01/21/20 Page 7 of 8 PageID #: 381




      M.     BASIS FOR PLEA OF GUILTY:               The Defendant agrees that the

statement of facts, signed by the parties and incorporated herein by this

reference, provides the basis for his guilty plea in this case, and is a true and

accurate statement of his actions or omissions with regard to the charges to

which he is entering a plea, and that the Court may rely thereon in determining

the basis for his plea of guilty as provided for in this Plea Agreement.

      N.    WAIVER OF SPEEDY TRIAL; The Defendant agrees to waive any

rights to a speedy trial under either the United States constitution or the Speedy

Trial Act. This waiver is necessary so that the Court will have the benefit of all

relevant information at sentencing.

      0.    PARTIES BOUND:        It is further understood and agreed that this

agreement is limited to the United States Attorney's Office for the District of

South Dakota, and that this agreement cannot and does not bind other federal,

state, or local prosecuting authorities.

      P.    SCOPE OF AGREEMENT:                  This agreement shall include any

attachments, exhibits or supplements designated by the parties. It is further

understood and agreed that no additional promises, agreements, or conditions

have been entered into other than those set forth in this agreement, and this

agreement supersedes any earlier or other understanding or agreement.

      Q.    WAIVER OF DEFENSES AND APPEAL RIGHTS: The Defendant

hereby waives all defenses and his right to appeal any non-jurisdictional issues.

The parties agree that excluded from this waiver is the Defendant's right to

appeal any decision by the Court to depart upward pursuant to the sentencing


                                           [7]
Case 3:19-cr-30093-RAL Document 119 Filed 01/21/20 Page 8 of 8 PageID #: 382




 guidelines as well as the length of his sentence for a determination of its

 substantive reasonableness should the Court impose an upward departure or

 an upward variance pursuant to 18 U.S.C. § 3553(a).

                           SUPPLEMENT TO PLEA AGREEMENT

        The United States will file a Supplement to Plea Agreement, which is

 required to be filed in every case in compliance with the Court's Standing Order.

                                      RONALD A. PARSONS, JR.
                                      United States Attorney



 Date                                 Jeremy Jehangiri            0
                                      Assistant United States Attorney
                                      P.O. Box 2638
                                      Sioux Falls, SD 57101 -2638
                                      Telephone: (605)357-2353
                                      Facsimile: (605)330-4410
                                      E-Mail: jeremy.jehangiri@usdoj.gov
APPROVED:
RONALD A. PARSONS, JR.
United States Attorney
By:

  ~~
 DENNIS R. HOLMES
 Chief, Criminal Division


   I - I 5:,-- z..o 2..0
 Date                                 ROLAND ROBERTAWK, SR.
                                      Defendant



 Date




                                        [8]
